DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al (U.S. Patent Publication 2019/0146182).
With regard to independent claim 1, Liao et al teaches an optical imaging system (Figure 2A), sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising: a first lens (Figure 2A, element 210) having refractive power (page 6, paragraph [0102], lines 1-2); a second lens (Figure 2A, element 220) having refractive power (page 6, paragraph [0103], lines 1-2); a third lens (Figure 2A, element 230) having positive refractive power (page 6, paragraph [0104], lines 1-2); a fourth lens (Figure 2A, element 240) having refractive power (page 6, paragraph [0105], lines 1-2); and a fifth lens (Figure 2A, element 250) having refractive power (page 7, paragraph [0106], lines 1-2), a satisfying the conditional expression 0.5 < Img/EPD ≤ 1.0, as defined (page 8, Table 5, data for EPD/IMgH).
With regard to dependent claim 2, Liao et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an optical imaging system satisfying the conditional expression 5.0 < EPD/CT2 < 8.0, as defined (page 7, Table 3, Thickness data for surface 4 and page 8, Table 5, data for f and Fno, wherein, by definition, EPD=f/Fno).
With regard to dependent claim 3, Liao et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an optical imaging system satisfying the conditional expression 0.5 < (T34 + CT4)/CT5 < 1.5, as defined (page 7, Table 3, Thickness data for surfaces 7, 8 and 10, respectively).
With regard to dependent claim 4, Liao et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an optical imaging system satisfying the conditional expression f3/f < 2.5, as defined (page 7, Table 3, Focal Length data for Lens 3 and f).
With regard to dependent claim 8, Liao et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an optical imaging system satisfying the conditional expression f/R3 + f/R4 > 2.5, as defined (page 7, Table 3, data for f and Curvature Radius data for surfaces 4 and 5).
With regard to dependent claim 10, Liao et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an optical imaging system satisfying the conditional expression 0.5 < CT2/CT1 < 1.5, as defined (page 7, Table 3, Thickness data for surfaces 4 and 2, respectively).
With regard to dependent claim 16, Liao et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an optical imaging system satisfying the conditional expression 1.5 mm < f/TTL*EPD ≤ 3.0 mm, as defined (page 8, Table 5, data for f, TL and Fno, wherein, by definition, EPD=f/Fno).

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (U.S. Patent Publication 2016/0195694).
With regard to independent claim 17, Tang et al teaches an optical imaging system (Figure 3A), sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising: a first lens (Figure 3A, element 310) having refractive power (page 11, paragraph [0156], line 1); a second lens (Figure 3A, element 320) having refractive power (page 11, paragraph [0157], line 1); a third lens (Figure 3A, element 330) having positive refractive power (page 11, paragraph [0158], line 1); a fourth lens (Figure 3A, element 340) having refractive power (page 11, paragraph [0159], line 1); and a fifth lens (Figure 3A, element 350) having refractive power (page 12, paragraph [0160], line 1), a satisfying the conditional expression 3.0 < f/(T12+T23) < 5.0, as defined (page 12, Table 5, data for f and Thickness data for surfaces 3 and 5).
With regard to dependent claim 18, Tang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 17 above, and further teaches such an optical imaging system satisfying the conditional expression 0.85 < f3/f < 2.5, as defined (page 12, Table 5, data for f and Focal length data for 3rd lanes).


Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al (U.S. Patent Publication 2016/0097917).
With regard to independent claim 17, Liao et al teaches an optical imaging system (Figure 3A), sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising: a first lens (Figure 3A, element 310) having refractive power (page 10, paragraph [0144], line 1); a second lens (Figure 3A, element 320) having refractive power (page 10, paragraph [0146], line 1); a third lens (Figure 3A, element 330) having positive refractive power (page 11, paragraph [0151], line 1); a fourth lens (Figure 3A, element 340) having refractive power (page 11, paragraph [0152], line 1); and a fifth lens (Figure 3A, element 350) having refractive power (page 11, paragraph [0153], line 1), a satisfying the conditional expression 3.0 < f/(T12+T23) < 5.0, as defined (page 11, Table 5, data for f and Thickness data for surfaces 3 and 5).
With regard to dependent claim 20, Liao et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 17 above, and further teaches such an optical imaging system satisfying the conditional expression 1.5 mm< f/TTL* EPD ≤ 3.0 mm, as defined (page 11, Table 5, data for f, F/HEP and page 12, paragraph [0166], data for InTL).

Allowable Subject Matter
Claims 5-7, 9, 11-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to dependent claims 5-7, 9 and 11-15, although the prior art teaches an optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising: a first lens having refractive power; a second lens having refractive power; a third lens having positive refractive power; a fourth lens having refractive power; and a fifth lens having refractive power, a satisfying the conditional expression 0.5 < Img/EPD ≤ 1.0, as defined, the prior art fails to teach such an optical imaging system simultaneously satisfying the conditional expression: f/|f4| ≤ 0.3, as claimed and defined in dependent claim 5; f/R7 + f/R8 < -4.5, as claimed and defined in dependent claim 6; 0.5 < R2/R1 < 2.5, as claimed and defined in dependent claim 7; 3.0 < f/(T12+T23) < 5.0, as claimed and defined in dependent claim 9; 0.8 ≤ DT11/DT42 ≤ 1.2, as claimed and defined in dependent claim 11; 1.0 ≤ (|SAG32| + T34)/|SAG41| < 2.5, as claimed and defined in dependent claim 12; -1.0 ≤ SAG42/ET45 ≤ -0.5, as claimed and defined in dependent claim 13; 0.5 < R7/R8 < 1.0, as claimed and defined in dependent claim 14; or f/EPD < 1.3, as claimed and defined in dependent claim 15.
With regard to dependent claim 19, although the prior art teaches an optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising: a first lens having refractive power; a second lens having refractive power; a third lens having positive refractive power; a fourth lens having refractive power; and a fifth lens having refractive power, a satisfying the conditional expression 3.0 < f/(T12+T23) < 5.0, as defined, the prior art fails to teach such an optical imaging system simultaneously satisfying the conditional expression 2.5 < f/R3+f/R4 < 5.0, as claimed and defined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
18 October 2022